DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 18-19 directed to a system non-elected without traverse.  Accordingly, claims 18-19 have been cancelled.

Allowable Subject Matter
Claims 1-17 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art is represented by the prior art of record of Tan et al. (US Pub. No. 2016/0039126 A1), Im et al. (US Pub. No. 2011/0260361 A1) and Severijns et al. (US Pub. No. 2006/0197036 A1). 
None of the prior art of record – taken alone or in combination – discloses and/or suggests a method of imprinting a formable material on a substrate with a template, wherein the substrate is held by the substrate chuck with a second vacuum back pressure after holding the substrate with the first vacuum back pressure; the second vacuum back pressure being less than the first vacuum back pressure and different from a zero vacuum back pressure. Tan’s [0064] discloses – inter alia – that the mold is deformed to press against the substrate by implementing a differential vacuum or pressure between mold mini-chamber 160 and chamber volume removed to make the substrate releasable from the chuck 230. 
However, Tan’s method does not discloses applying a second vacuum back pressure to hold the substrate chuck – Tan’s method is removes the vacuum to make the substrate releasable from the chuck – and that while the substrate remains subjected to the second vacuum back pressure a third template deformation above the large substrate feature is less than the first template deformation. 
For the reasons stated above, claim 1 and claim 17 are found allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712